33 Mich. App. 223 (1971)
189 N.W.2d 853
PEOPLE
v.
CONKLIN
Docket No. 8599.
Michigan Court of Appeals.
Decided April 27, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Martin E. Clements, Prosecuting Attorney, for the people.
Thomas K. Butterfield, for defendant on appeal.
Before: J.H. GILLIS, P.J., and FITZGERALD and T.M. BURNS, JJ.
PER CURIAM.
Defendant, a minor between the ages of 15 and 17, was arrested on a charge of taking possession and driving away a motor vehicle. MCLA § 750.413 (Stat Ann 1954 Rev § 28.645). Pursuant to MCLA § 764.27 (Stat Ann 1954 Rev § 28.886), jurisdiction over defendant was waived by the probate court to the circuit court. Defendant entered a plea of guilty to the offense charged and was sentenced to 3-1/2 to 5 years in the State Prison of Southern Michigan. Defendant filed a motion for peremptory reversal which was denied. Defendant appeals as of right from his conviction and sentence and requests a new trial.
Defendant raises three issues on appeal: (1) the trial court did not fully comply with GCR 1963, 785.3 (2) in accepting defendant's guilty plea; (2) defendant was denied the right to effective assistance of counsel; and (3) the waiver by the probate court of jurisdiction over defendant to the circuit court was improper.
*225 Defendant contends that because of his youth and lack of education he did not understand the consequences of pleading guilty. He further contends that his plea of guilty was induced by coercion and promises of leniency by the prosecutor. The record of defendant's arraignment belies these contentions. The record fully supports the conclusion that the trial judge completely complied with GCR 1963, 785.3(2) in accepting defendant's guilty plea.
A plea of guilty should not be set aside after sentencing merely because the record does not show verbatim compliance with the court rule requiring the court to inform the accused of the nature of the accusation and the consequences of the plea. People v. Winegar (1968), 380 Mich. 719. The judge in this case stated on the record that he found the plea to be freely, understandingly, and voluntarily made. In such a case the presumption is that the trial judge performed his duty to satisfy himself that the defendant understood the nature of the accusation and the consequences of the guilty plea. People v. Winegar, supra. The rule is well established that there is not an absolute right on the part of an accused to withdraw a plea of guilty. People v. Zaleski (1965), 375 Mich. 71; People v. Whitmer (1969), 16 Mich. App. 703.
Defendant's allegations of misconduct on the part of the prosecutor are unsupported. Unsupported allegations of error are not sufficient to invalidate an otherwise exemplary criminal procedure. People v. Maxwell (1970), 25 Mich. App. 186; People v. Mayfield (1969), 16 Mich. App. 680. Defendant's allegations of ineffective representation of counsel and improper waiver of jurisdiction by the probate court are also unsupported. Defendant presents no cases, authorities, or compelling reasons for supporting *226 his assertions. An appellate court cannot effectively review matters inadequately presented and argued to it. People v. Raub (1967), 9 Mich. App. 114; Mitcham v. City of Detroit (1959), 355 Mich. 182.
Defendant did not object below to either ineffective representation of counsel or improper waiver of jurisdiction by the probate court. Defendant did not seek substitute counsel. Only where defendant can show manifest injustice will this Court consider objections raised for the first time on appeal. People v. Pearson (1970), 24 Mich. App. 270; People v. Bradford (1968), 10 Mich. App. 696.
Even if the merits of these issues be reached on appeal, it is clear that defendant's contentions are insufficient to require this Court to reverse the result reached in the circuit court.
Relief from a final conviction on the ground of incompetent or ineffective counsel generally will be granted only when the trial was a farce, or a mockery of justice, or was shocking to the conscience, or the purported representation was only perfunctory or in bad faith, a sham, a pretense, or without adequate opportunity for conference and preparation. People v. Walter Van Turner (1970), 26 Mich. App. 211; People v. Degraffenreid (1969), 19 Mich. App. 702; People v. Wynn (1968), 14 Mich. App. 268; Williams v. Beto (CA 5, 1965), 354 F2d 698. Applying the accepted standard, we find defendant's contention of ineffective representation to be without merit.
The files and records of this case indicate that the probate court followed the proper procedures in waiving jurisdiction over defendant to the circuit court. MCLA § 764.27 (Stat Ann 1954 Rev § 28.886).
Defendant's allegations are not sufficient to invalidate an otherwise exemplary criminal procedure. Furthermore, defendant makes no assertion of innocence, *227 nor that there was a miscarriage of justice. People v. Dunn (1968), 380 Mich. 693; People v. Winegar (1968), 380 Mich. 719.
Affirmed.